NOTICE OF ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Carl Johnson on March 8, 2022.
The application has been amended as follows: 
Claim 49, line 3, delete “a housing” and insert --a housing having a chamber--.

Claim 49, line 21, delete “in the inline dispenser” and insert --in the dispenser--.

Reasons for Allowance
Claims 38-43, 45, 46 and 48-56 are allowed.  The following is an examiner’s statement of reasons for allowance:  
Concerning independent claim 38, the closest prior art of Sonners (U.S. Patent No. 1,740,879) discloses a dispenser for controlling a fluid flow therein comprising:
A housing (Figure 1) having a dispersing chamber (14);
A fluid port in the housing;
A rotatable member (9) having a fluid deflecting surface (shown at numeral 9 in the Figures) with a radius of curvature substantially the same as a radius of curvature of a fluid conduit (6) of an inline dispersal valve (as shown in Figures 2 & 3) to form a 
The instantly claimed invention is distinctly different from the closest prior art in that Sonners does not disclose that the dispenser includes a fluid port indicator having a window for observing a number in a set of dial numbers corresponding to a specific size of an opening of the fluid port with; the fluid port indicator visible from a position above the housing to enable a user to select a fluid port setting from the position above the housing by rotation of the rotatable member.

With respect to independent claim 49, the closest prior art of Sonners (U.S. Patent No. 1,740,879) discloses a dispenser for controlling a fluid flow therein comprising:
A housing (Figure 1) having a chamber (14);
A fluid port in the housing;
A rotatable member (9) located in the housing for opening and closing the fluid port (Figures 1-3);
A dispenser cover (16); and 
Wherein the rotatable member (9) includes a fluid deflecting surface (shown at numeral 9 in the Figures) displaceable into a lumen in a conduit (6) to thereby divert at least a portion of a fluid flowing in the conduit (6) to flow through the chamber (14) before returning to the conduit (6), the fluid deflecting surface displaceable out of the lumen in the conduit (6) to form a portion of the conduit to direct fluid through the 
The instantly claimed invention is distinctly different from the closest prior art in that Sonners does not disclose a dispenser cover including a cap and a cover housing rotatable with respect to the cap, and a set of radial protruding handles extending from the cover housing to enable a user to bring the cap into and out of engagement by rotating of the cover housing wherein the protruding handles comprises ergonomic handles having a shape that conforms to the natural curvature of the user's hand.  Furthermore, Sonners does not disclose the claimed fluid port indicator.

As such, independent claims 38 & 49, and the claims that depend therefrom, are allowable over the closest prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799